 




EXHIBIT 10.2

ASPEN GROUP, INC.




REGISTRATION RIGHTS AGREEMENT

July 25, 2017








--------------------------------------------------------------------------------

 







REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made as of the 25th
day of July, 2017, by and among Aspen Group, Inc., a Delaware corporation (the
“Company”) and Runway Growth Credit Fund Inc. (the “Holder”).

RECITALS

WHEREAS, the Company and the Holder are parties to that certain Loan and
Security Agreement of even date herewith (as may be amended from time to time,
the “Loan Agreement”); and

WHEREAS, in order to induce the Holder to enter into the Loan Agreement, the
Holder and the Company hereby agree that this Agreement shall govern the rights
of the Holder to cause the Company to register shares of Common Stock issuable
or held by the Holder pursuant to that certain warrant to purchase Common Stock
(as defined below) of even date herewith (the “Warrant”) and to participate in
future equity offerings by the Company, and shall govern certain other matters
as set forth in this Agreement;

NOW, THEREFORE, the parties hereby agree as follows:

1.

Definitions.  For purposes of this Agreement:

1.1

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including without limitation any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

1.2

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.

1.3

“Damages” means any loss, damage, claim or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, claim or liability (or
any action in respect thereof) arises out of or is based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.











--------------------------------------------------------------------------------

 




1.4

“Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.

1.5

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

1.6

“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.

1.7

“Exempt Issuance” means the issuance of means the issuance of (a) shares of
Common Stock or options to employees, officers, directors or consultants of the
Company pursuant to the Company’s 2012 Equity Incentive Plan or any stock or
option plan duly adopted for such purpose, by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, including
pursuant to any anti-dilution provision in such securities, (c) securities
issuable pursuant to certain anti-dilution rights under agreements entered into
prior to the date of this Agreement, provided that such agreements have not been
amended since the date of this Agreement to include or amend (to increase the
number of shares issuable or the applicable price for such issuance) any
anti-dilution rights in such agreements, and (d) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company (including the contemplated acquisition
of United States University), provided that any such issuance shall only be to a
Person (or to the equityholders of a Person) which is, itself or through its
subsidiaries, an operating company or an owner of an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.

1.8

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

1.9

“New Securities” means, collectively, all shares of capital stock or other
equity securities of the Company, whether or not currently authorized, as well
as rights, options, or warrants to purchase such shares or equity securities, or
securities of any type whatsoever that are, or may become, convertible or
exchangeable into or exercisable for such shares or equity securities.








2




--------------------------------------------------------------------------------

 




1.10

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

1.11

“Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the  Warrant; (ii) any unregistered shares of Common Stock
acquired by the Holder pursuant to the terms of this Agreement; and (iii) any
Common Stock issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares referenced in clause (i) above; excluding in all cases, however, any
Registrable Securities sold by a Person in a transaction in which the applicable
rights under this Agreement are not assigned pursuant to Subsection 4.1, and
excluding for purposes of Section 2 any shares for which registration rights
have terminated pursuant to Subsection 2.10 of this Agreement.

1.12

“SEC” means the Securities and Exchange Commission.

1.13

“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

1.14

“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.  

1.15

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

1.16

“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for the Holder, except for the fees and
disbursements of the Holder Counsel borne and paid by the Company as provided in
Subsection 2.5.

2.

Registration Rights.  The Company covenants and agrees as follows:

2.1

Company Registration.  At any time following the six month anniversary of the
date of this Agreement, if the Company proposes to register (including, for this
purpose, a registration effected by the Company for stockholders other than the
Holder) any of its Common Stock under the Securities Act in connection with the
public offering of such securities solely for cash (other than in an Excluded
Registration), the Company shall, at such time, promptly give the Holder notice
of such registration.  Upon the request of the Holder given within 20 days after
such notice is given by the Company, the Company shall, subject to the
provisions of Subsection 2.2, cause to be registered all of the Registrable
Securities that the Holder has requested to be included in such registration.
 The Company shall have the right to terminate or withdraw any registration
initiated by it under this Subsection 2.1 before the effective date of such
registration, whether or not the Holder has elected to include Registrable
Securities in such registration.  The expenses (other than Selling Expenses) of
such withdrawn registration shall be borne by the Company in accordance with
Subsection 2.5.

2.2

Underwriting Requirements.  In connection with any offering involving an
underwriting of shares of the Company’s capital stock pursuant to Subsection
2.1, the Company shall not be required to include the Holder’s Registrable
Securities in such underwriting unless








3




--------------------------------------------------------------------------------

 




the Holder accept the terms of the underwriting as agreed upon between the
Company and its underwriters, and then only in such quantity as the underwriters
in their sole discretion determine will not jeopardize the success of the
offering by the Company.  If the total number of securities, including
Registrable Securities, requested by stockholders to be included in such
offering exceeds the number of securities to be sold (other than by the Company)
that the underwriters in their reasonable discretion determine is compatible
with the success of the offering, then the Company shall be required to include
in the offering only that number of such securities, including Registrable
Securities, which the underwriters and the Company in their sole discretion
determine will not jeopardize the success of the offering.  Notwithstanding the
foregoing, in no event shall the number of Registrable Securities included in
the offering be reduced unless all other securities (other than securities to be
sold by the Company) are first entirely excluded from the offering.  

2.3

Obligations of the Company.  Whenever required under this Section 2 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(a)

prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holder,
keep such registration statement effective for a period of up to 120 days or, if
earlier, until the distribution contemplated in the registration statement has
been completed; provided, however, that (i) such one hundred twenty (120) day
period shall be extended for a period of time equal to the period the Holder
refrains, at the request of an underwriter of Common Stock (or other securities)
of the Company, from selling any securities included in such registration, and
(ii) in the case of any registration of Registrable Securities on Form S-3 that
are intended to be offered on a continuous or delayed basis, subject to
compliance with applicable SEC rules, such 120 day period shall be extended for
up to 180 days, if necessary, to keep the registration statement effective until
all such Registrable Securities are sold;

(b)

prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

(c)

furnish to the Holder such numbers of copies of a prospectus, including a
preliminary prospectus, as required by the Securities Act, and such other
documents as the Holder may reasonably request in order to facilitate its
disposition of their Registrable Securities;

(d)

use its commercially reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or blue-sky
laws of such jurisdictions as shall be reasonably requested by the Holder;
provided that the Company shall not be required to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;








4




--------------------------------------------------------------------------------

 




(e)

in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

(f)

use its commercially reasonable efforts to cause all such Registrable Securities
covered by such registration statement to be listed on a national securities
exchange or trading system and each securities exchange and trading system (if
any) on which similar securities issued by the Company are then listed;

(g)

provide a transfer agent and registrar for all Registrable Securities registered
pursuant to this Agreement and provide a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;

(h)

promptly make available for inspection by the Holder, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the Holder, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

(i)

notify the Holder, promptly after the Company receives notice thereof, of the
time when such registration statement has been declared effective or a
supplement to any prospectus forming a part of such registration statement has
been filed; and

(j)

after such registration statement becomes effective, notify the Holder of any
request by the SEC that the Company amend or supplement such registration
statement or prospectus.

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.

2.4

Furnish Information.  It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities that the Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as is reasonably required to
effect the registration of the Holder’s Registrable Securities.

2.5

Expenses of Registration.  All expenses (other than Selling Expenses) incurred
in connection with registrations, filings, or qualifications pursuant to Section
2, including all registration, filing, and qualification fees; printers’ and
accounting fees; fees and disbursements of counsel for the Company; and the
reasonable fees and disbursements of one








5




--------------------------------------------------------------------------------

 




counsel for the Holder (“Holder Counsel”), which shall not exceed $10,000, shall
be borne and paid by the Company.

2.6

Delay of Registration.  The Holder shall not have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

2.7

Indemnification.  If any Registrable Securities are included in a registration
statement under this Section 2:

(a)

To the extent permitted by law, the Company will indemnify and hold harmless the
Holder, and the partners, members, officers, directors, and stockholders of the
Holder; legal counsel and accountants for the Holder; any underwriter (as
defined in the Securities Act) for the Holder; and each Person, if any, who
controls the Holder or underwriter within the meaning of the Securities Act or
the Exchange Act, against any Damages, and the Company will pay to the Holder,
underwriter, controlling Person, or other aforementioned Person any legal or
other expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Subsection 2.7(a) shall not apply to amounts paid in settlement of any
such claim or proceeding if such settlement is effected without the consent of
the Company, which consent shall not be unreasonably withheld, nor shall the
Company be liable for any Damages to the extent that they arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of any the Holder, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.

(b)

To the extent permitted by law, the Holder will indemnify and hold harmless the
Company, and each of its directors, each of its officers who has signed the
registration statement, each Person (if any), who controls the Company within
the meaning of the Securities Act, legal counsel and accountants for the
Company, and any underwriter (as defined in the Securities Act) against any
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of the Holder expressly for use in
connection with such registration; and the Holder will pay to the Company and
each other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Subsection 2.7(b) shall not apply
to amounts paid in settlement of any such claim or proceeding if such settlement
is effected without the consent of the Holder, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by the Holder by way of indemnity or contribution under
Subsections 2.7(b) and 2.7(d) exceed the proceeds from the offering received by
the Holder (net of any Selling Expenses paid by the Holder), except in the case
of fraud or willful misconduct by the Holder.

(c)

Promptly after receipt by an indemnified party under this Subsection 2.7 of
notice of the commencement of any action (including any governmental








6




--------------------------------------------------------------------------------

 




action) for which a party may be entitled to indemnification hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Subsection 2.7, give the indemnifying party notice
of the commencement thereof.  The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one  separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action.  The failure to give notice to the indemnifying party within a
reasonable time of the commencement of any such action shall relieve such
indemnifying party of any liability to the indemnified party under this
Subsection 2.7, to the extent that such failure materially prejudices the
indemnifying party’s ability to defend such action.  The failure to give notice
to the indemnifying party will not relieve it of any liability that it may have
to any indemnified party otherwise than under this Subsection 2.8.

(d)

To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Subsection 2.7 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Subsection 2.7
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Subsection 2.7, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case (x) the
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by the Holder
pursuant to such registration statement, and (y) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation; and provided further that in no event shall the
Holder’s liability pursuant to this Subsection 2.7(d), when combined with the
amounts paid or payable by the Holder pursuant to Subsection 2.7(b), exceed the
proceeds from the offering received by the Holder (net of any Selling Expenses
paid by the Holder), except in the case of willful misconduct or fraud by the
Holder.








7




--------------------------------------------------------------------------------

 




(e)

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

(f)

Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and the Holder under this Subsection 2.7 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.

2.8

Reports Under Exchange Act.  With a view to making available to the Holder the
benefits of SEC Rule 144 and any other rule or regulation of the SEC that may at
any time permit a Holder to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3, the Company shall:

(a)

at all times make and keep available adequate current public information, as
those terms are understood and defined in SEC Rule 144;

(b)

use commercially reasonable efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and

(c)

furnish to the Holder, so long as the Holder owns any Registrable Securities,
forthwith upon request (i) to the extent accurate, a written statement by the
Company that it has complied with the reporting requirements of SEC Rule 144,
the Securities Act, and the Exchange Act (at any time after the Company has
become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies); and  such other information as may be
reasonably requested in availing the Holder of any rule or regulation of the SEC
that permits the selling of any such securities without registration (at any
time after the Company has become subject to the reporting requirements under
the Exchange Act) or pursuant to Form S-3 (at any time after the Company so
qualifies to use such form).

2.9

Limitations on Subsequent Registration Rights.  From and after the date of this
Agreement, the Company shall not, without the prior written consent of the
Holder, enter into any agreement with any holder or prospective holder of any
securities of the Company that would provide to the Holder the right to include
securities in any registration on other than either a pro rata basis with
respect to the Registrable Securities or on a subordinate basis after the Holder
has had the opportunity to include in the registration and offering all shares
of Registrable Securities that it wishes to so include.

2.10

Termination of Registration Rights.  The right of the Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Subsections 2.2 shall terminate upon the earliest to occur of:








8




--------------------------------------------------------------------------------

 




(a)

the closing of an Acquisition, as such term is defined in the Warrant; and

(b)

such time as Rule 144 or another similar exemption under the Securities Act is
available for the sale of all of the Holder’s shares without limitation during a
three-month period without registration.

3.

Rights to Future Stock Issuances.

3.1

Right of First Offer.  Subject to the terms and conditions of this Subsection
4.1 and applicable securities laws, if the Company proposes to offer or sell any
New Securities, the Company shall first offer such New Securities to the Holder.
 The Holder shall be entitled to apportion the right of first offer hereby
granted to it, in such proportions as it deems appropriate, among (i) itself and
(ii) its Affiliates.

(a)

The Company shall give notice (the “Offer Notice”) to the Holder, stating (i)
its bona fide intention to offer such New Securities, (ii) the number of such
New Securities to be offered, and (iii) the price and terms, if any, upon which
it proposes to offer such New Securities.

(b)

By notification to the Company within 20 days after the Offer Notice is given,
the Holder may elect to purchase or otherwise acquire, at the price and on the
terms specified in the Offer Notice, up to that portion of such New Securities
which equals the proportion that the Common Stock then held by the Holder
(including all shares of Common Stock then issuable (directly or indirectly)
upon conversion and/or exercise, as applicable, of any Derivative Securities
then held by the Holder (including the Warrant but not including any shares of
Common Stock acquired other than pursuant to the terms of this Agreement)) bears
to the total Common Stock of the Company then outstanding (assuming full
conversion and/or exercise, as applicable, of all Derivative Securities).  The
closing of any sale pursuant to this Subsection 3.1(b) shall occur within the
later of 120 days of the date that the Offer Notice is given and the date of
initial sale of New Securities pursuant to Subsection 3.1(c).

(c)

If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired by the Holder as provided in Subsection 3.1(b), the
Company may, during the 120 day period following the expiration of the periods
provided in Subsection 3.1(b), offer and sell the remaining unsubscribed portion
of such New Securities to any Person or Persons at a price not less than, and
upon terms no more favorable to the offeree than, those specified in the Offer
Notice.  If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within 30
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to the Holder in accordance with this Subsection 3.1.

(d)

In addition to the foregoing, the right of first offer in this Subsection 3.1
shall not be applicable to an Exempt Issuance or with respect to the Holder and
any subsequent securities issuance, if (i) at the time of such subsequent
securities issuance, the Holder is not an “accredited investor,” as such term is
then defined in Rule 501(a) under the








9




--------------------------------------------------------------------------------

 




Securities Act, and (ii) such subsequent securities issuance is otherwise being
offered only to accredited investors.

3.2

Termination.  The covenants set forth in Subsection 3.1  shall terminate and be
of no further force or effect upon an Acquisition, as such term is defined in
the Warrant.

4.

Miscellaneous.

4.1

Successors and Assigns.  The rights under this Agreement may be assigned (but
only with all related obligations) by the Holder to a transferee of Registrable
Securities that is an Affiliate of the Holder; provided, however, that (x) the
Company is, within a reasonable time after such transfer, furnished with written
notice of the name and address of such transferee and the Registrable Securities
with respect to which such rights are being transferred; and (y) such transferee
agrees in a written instrument delivered to the Company to be bound by and
subject to the terms and conditions of this Agreement.  For the purposes of
determining the number of shares of Registrable Securities held by a transferee,
the holdings of a transferee that is an Affiliate or stockholder of the Holder
shall be aggregated together and with those of the Holder; provided further that
all transferees who would not qualify individually for assignment of rights
shall have a single attorney-in-fact for the purpose of exercising any rights,
receiving notices, or taking any action under this Agreement.  The terms and
conditions of this Agreement inure to the benefit of and are binding upon the
respective successors and permitted assignees of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assignees any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided herein.

4.2

Governing Law.  This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of California without
regard to its choice of laws principles.

4.3

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

4.4

Titles and Subtitles.  The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement.

4.5

Notices.  All notices and other communications hereunder from the Company to the
Holder, or vice versa, shall be deemed delivered and effective (i) when given
personally, (ii) upon actual receipt if given by electronic mail and such
receipt is confirmed in writing by the recipient, or (iii) on the first Business
Day following delivery to a reliable overnight courier service, courier fee
prepaid, in any case at such address as may have been furnished to the Company
or the Holder, as the case may be, in writing by the Company or the








10




--------------------------------------------------------------------------------

 




Holder from time to time in accordance with the provisions of this Section 5.5.
 All notices to Holder shall be addressed as follows until the Company receives
notice of a change of address in connection with a transfer or otherwise:




RUNWAY GROWTH CREDIT FUND INC.  

Attn: Thomas B. Raterman

205 N. Michigan Ave., Suite 930

Chicago, IL 60601

Email address: tr@runwaygrowth.com




With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

Attn: Haim Zaltzman

505 Montgomery Street, Suite 2000

San Francisco, CA 94111

Telephone: (415) 391-0600

Facsimile: (650) 463-2600

Email: haim.zaltzman@lw.com




Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:




ASPEN GROUP, INC.

Attn:  Michael D. Mathews

46 E. 21st Street

Third FloorNew York, NY 10010Email: Michael.mathews@aspen.edu




With a copy (which shall not constitute notice) to:

Nason, Yeager, Gerson, White & Lioce, P.A.

Attention: Michael D. Harris

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, FL 33410

Email: mharris@nasonyeager.com




4.6

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the Holder.  No waivers of or exceptions to
any term, condition, or provision of this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such term, condition, or provision.

4.7

Severability.  In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.








11




--------------------------------------------------------------------------------

 




4.8

Aggregation of Stock.  All shares of Registrable Securities held or acquired by
Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

4.9

Entire Agreement.  This Agreement (including the Schedules and Exhibits hereto),
the Loan Agreement and the Warrant constitute the full and entire understanding
and agreement between the parties with respect to the subject matter hereof, and
any other written or oral agreement relating to the subject matter hereof
existing between the parties is expressly canceled.  

4.10

Dispute Resolution.  The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of California and to the
jurisdiction of the United States District Court for the Northern District of
California for the purpose of any suit, action or other proceeding arising out
of or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the state
courts of California or the United States District Court for the Northern
District of California, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.  

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
 THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.  THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS.  EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

Each party will bear its own costs in respect of any disputes arising under this
Agreement.  Each of the parties to this Agreement consents to personal
jurisdiction for any equitable action sought in the U.S. District Court for the
Northern District of California or any court of the State of California having
subject matter jurisdiction.








12




--------------------------------------------------------------------------------

 




4.11

Delays or Omissions.  No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  All remedies, whether under this Agreement or by law
or otherwise afforded to any party, shall be cumulative and not alternative.

4.12

Acknowledgment.  The Company acknowledges that the Holder is in the business of
lending and therefore reviews the business plans and related proprietary
information of many enterprises, including enterprises which may have products
or services which compete directly or indirectly with those of the Company.
 Nothing in this Agreement shall preclude or in any way restrict the Holder from
investing or participating in any particular enterprise whether or not such
enterprise has products or services which compete with those of the Company.

[Remainder of Page Intentionally Left Blank]




















13




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ASPEN GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 











SIGNATURE PAGE TO ASPEN UNIVERSITY, INC. REGISTRATION RIGHTS AGREEMENT










--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

RUNWAY GROWTH CREDIT FUND, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 




 

Address:

 

 

 

 

 

 

 

 

 

 























SIGNATURE PAGE TO ASPEN UNIVERSITY, INC. REGISTRATION RIGHTS AGREEMENT








